Citation Nr: 0627361	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the right leg.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO) which 
granted service connection for PTSD and assigned a 10 percent 
rating, effective from January 30, 2002, and granted service 
connection for residuals of a gunshot wound to the right leg 
and assigned a noncompensable rating, effective from January 
30, 2002.  In September 2005, the veteran testified at a 
hearing, at the RO, before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be entitled to a rating 
in excess of 10 percent for PTSD.  The record reflects that 
he last underwent a VA psychiatric examination over four 
years ago, in June 2002.  In September 2005 the veteran 
essentially testified that his PTSD symptoms had worsened 
since the June 2002 VA examination.  The U.S. Court of 
Appeals for Veterans Claims (Court) has stated that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The veteran also contends that he should be entitled to a 
compensable rating for his service-connected residuals of a 
gunshot wound to the right leg.  In an August 1968 service 
medical record, it was noted that in January 1968 the veteran 
sustained a gunshot wound, which entered in the posterior of 
the gastrocnemius of the right leg, with no exit.  At that 
time the veteran reported that "it bothered him while 
walking", and a small lump was felt on palpation of the 
wound track.  On his separation examination in July 1969, it 
was noted that the veteran sustained a machine gunshot wound 
to the right calf in January 1968 that was "flesh only" 
with no residuals.  

A review of the most recent VA examinations shows that it is 
unclear as to the nature and current severity of the service-
connected residuals of a gunshot wound to the right leg.  On 
a VA examination in June 2002, the examiner opined that the 
gunshot wound of the right calf was completely healed without 
any significant problems, except the scar.  On VA examination 
in July 2003, however, two scars were noted - one on the 
right posterior calf and one mid-leg and just lateral to the 
tibia.  No tenderness, loss of muscle, or loss of function 
was noted.  The gunshot wound was found to be healed with 
some retained fragments.  An x-ray showed "metallic 
fragments in the mid posterior and lateral" soft tissue of 
the right leg.  

Additionally, in September 2005 the veteran testified that he 
essentially had two scars as a result of the gunshot wound to 
the right leg.  He claimed he had the scar where the gunshot 
entered and the scar where fragments from the gunshot were 
removed.  He also testified that he had weakness and 
fatigability in the right leg, and that the scars were tender 
and that he felt sharp pain in the scars if he bumped them.  
It is unclear from the record whether there may be any muscle 
damage to the veteran's right leg as a result of the gunshot 
wound in service.  It is also unclear as to the current 
severity of the scar(s) related to the service-connected 
gunshot wound residuals of the right leg.  Pursuant to VA's 
duty to assist the veteran, another VA examination should be 
scheduled.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159 (c)(4) (2005).

The Board notes that the January 2004 supplemental statement 
of the case states in its reasons and bases for the decision 
that the evaluation of the service-connected right calf 
gunshot wound residuals was being continued at 10 percent 
with a noncompensable evaluation assigned for the scars.  The 
RO's rating decision does not show any residuals of gunshot 
wound rated at 10 percent, and this should be clarified and 
explained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to assess the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review.  A 
complete rationale for all opinions 
expressed must be provided.  The examiner 
should be requested to perform all 
indicated testing.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
report a full multiaxial diagnosis, to 
include the assignment of a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation of what the assigned score 
represents.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
current severity of the veteran's 
service-connected residuals of a gunshot 
wound to the right leg, including any 
scars and any muscle damage.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on review of 
historical medical records and current 
examination findings, the doctor should 
indicate whether the gunshot wound 
involves muscle damage.  If muscle 
injuries associated with the wounds are 
found, the doctor should name the 
involved muscles and muscle group 
numbers, and should assess the severity 
of the muscle injuries.  Any and all 
related wound scars should be described, 
including objective signs of pain and 
tenderness.  The doctor should detail any 
current functional impairment from 
residuals of the gunshot wounds.

3.  After the foregoing development has 
been completed, review the evidence of 
record and adjudicate the claim, with 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.  Any misstatement in the 
reasons and bases of the January 2004 
supplemental statement of the case 
pertaining to the gunshot wound residuals 
should be explained and clarified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


